Citation Nr: 9908938	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to an increased rating for chronic myositis of 
the lumbar paravertebral muscles, currently evaluated 
10 percent disabling.  

Entitlement to an increased rating for rhinosinusitis, 
currently evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from January 1976 
to April 1976 and from January 1978 to March 1981.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in April 1995 which denied the claimed 
benefits.  


REMAND

Review of the file indicates that the veteran's claims folder 
was apparently forwarded to the Board before the RO had 
completed its development and adjudication of the issues on 
appeal in this case.  The record contains additional medical 
evidence, received subsequent to the statement of the case 
and consisting of recent treatment records from a VA facility 
and the report of a VA compensation examination that was 
conducted in March 1998, reflecting evaluation or treatment 
for both of the disabilities at issue in this case.  The RO 
has not considered that evidence and no waiver of such 
initial RO consideration was included.  See 38 C.F.R. 
§ 20.1304(c) (1998).  

Further, in October 1996, the rating criteria for 
rhinosinusitis were revised and the record does not indicate 
that the RO has considered the revised criteria in evaluating 
the veteran's service-connected disability.  When regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to a 
decision on his claim under the criteria which are most 
favorable to her.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, the RO should be afforded an 
opportunity to evaluate the veteran's rhinosinusitis 
utilizing the revised criteria.  

Therefore, this case must be returned to the RO for 
additional action prior to final appellate consideration of 
the case.  

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  The RO should complete any additional 
development of the record deemed 
necessary.  

2.  The RO should again consider the 
veteran's claims, with particular 
consideration of both the old and the 
revised rating criteria for evaluating 
rhinosinusitis, in light of all of the 
evidence regarding both disabilities.  If 
action taken as to either issue remains 
adverse to the veteran, she and her 
accredited representative should be 
provided with a supplemental statement of 
the case concerning all additional 
evidence and containing, if pertinent, 
the revised rating criteria for 
evaluating rhinosinusitis, and they 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

